UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1404


GEORGE ALEXANDER YARID,

                Plaintiff – Appellant,

          v.

JEAN JACK GIBSON; LUIS B. CALEX; HARRY BENSON; REGINALD P.
FRANKLIN,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00143-JRS)


Submitted:   September 30, 2010           Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Alexander Yarid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George   Alexander      Yarid   appeals    the    district   court’s

order dismissing       his    civil    complaint.       We    have   reviewed    the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                Yarid v. Gibson, No.

3:10-cv-00143-JRS (E.D. Va. Apr. 2, 2010).                    Yarid’s motions to

seal are denied.         We dispense with oral argument because the

facts   and    legal   contentions      are   adequately       presented    in   the

materials     before    the   court     and   argument       would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                         2